                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV19-01087-RGK (PLAx)                                         Date   March 26, 2019
 Title             CMG WORLDWIDE, INC. v. DREAMS FULFILLED, LLC




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

        On January 2, 2019, CMG Worldwide Inc. (“Plaintiff”) filed a complaint against Dreams
Fulfilled, Inc. (“Defendant”) for declaratory judgment that Plaintiff had fulfilled all the terms of a
license agreement entered into between the parties.

       On February 13, 2019, Defendant removed the action to this Court alleging jurisdiction on the
ground of diversity jurisdiction.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV19-01087-RGK (PLAx)                                         Date    March 26, 2019
 Title          CMG WORLDWIDE, INC. v. DREAMS FULFILLED, LLC



        Defendant argues that the amount in controversy requirement is satisfied because the value of the
object of litigation exceeds $75,000. Specifically Defendant states that Plaintiff’s complaint alleges that
Defendant notified it in writing that Defendant intended to pursue damages amounting to several
hundred thousand dollars. (Notice of Removal, p.5, lines 1-5.) However, review of complaint and
attached exhibits shows no factual support for this contention. Therefore, the Court finds that
Defendant’s assertion regarding the amount in controversy is based solely on speculation.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
